Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00189-CV

                                   IN RE Eugenio Angel MARTINEZ

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 27, 2022

DISMISSED

           On April 5, 2022, the Relator filed a petition for writ of mandamus. On April 6, 2022, the

Relator filed a motion to dismiss stating the parties have settled all claims. The motion is granted

and this original proceeding is dismissed.

                                                        PER CURIAM




This proceeding arises out of Cause No. 2021-CVA-000857-D1, styled Viridiana Maldonado v. Eugenio Angel
1

Martinez, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.